Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/25/2022 has been entered.
Claims 1-3, 6, 8, 16, 17, 21, 22, 24, 27, 28, 31 and 36-42 are pending. Claims 4, 5, 7, 9-15, 18-20, 23, 25-26, 29, 30 and 32-35 have been canceled. Claims 1, 3, 6, 16, 22, 27, and 39-40 been amended. 
Election/Restrictions
Newly amended claim 16 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Species A: Original claims 4 and 16 reciting the seed buffer layer is doped with “p-type dopants”. 
Species B: Claim 16 as amended reciting the seed buffer layer is doped with “n-type dopants”. 
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species. More specifically, “n-type dopants” and “p-type dopants” are mutually exclusive opposite conductivity type in the seed buffer layer. In addition, these species are not obvious variants of each other based on the current record.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

More specifically, Species A and B require different search queries directed to the specific dopant types in the seed buffer layer.

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 16-17, 21-22, 24 and 40-42 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 3 reciting “the magnesium dopants have a dopant concentration that both increases and decreases over a height of the seed buffer structure” lacks adequate support. Applicant’s original disclosure does not describes or show the concentration of magnesium dopant both increases and decreases in the seed buffer structure. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 8, and 37- 39 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. US 2015/0206962 A1 (or US 10,483,386 B2; hereinafter Chen’962) in view of Chen et al. US 2016/0322225 A1 (Chen’225), Roberts et al. US 2017/0069484 A1 (Roberts), Ishiguro et al. US 2014/0091318 A1 (Ishiguro), and Amorim et al. (“Precise lattice location of substitutional and interstitial Mg in AlN”, Appl. Phys. Lett. 103, 262102 (2013); hereinafter Amorim). 
In re claim 1, Chen’962 discloses (e.g. FIGs. 1-3) a semiconductor device comprising: 
a substrate 102; 
a seed buffer structure 104 overlying and directly contacting the substrate 102 (FIG. 1), wherein the seed buffer structure 104 is doped with carbon dopants, wherein the seed buffer structure 104 comprises a first seed buffer layer 104a and a second seed buffer layer 104b arranged over the first seed buffer layer 104a (FIG. 3A), wherein the first seed buffer layer 104a and the second seed buffer layer 104b comprise a same group III-V material (e.g. AlN, ¶ 22) and directly contact one another at an interface (see FIG. 3A), 
a heterojunction structure 108,110 overlying the seed buffer layer structure 104; 
a pair of source/drain electrodes 114 (FIG. 1) overlying the heterojunction structure 108,110; and 
a gate electrode 116 overlying the heterojunction structure 108,110, laterally between the source/drain electrodes 114,
wherein doping concentration of the first and second seed buffer layers 104a,104b are greater than about 1×1017 cm-3 (e.g. about 2×1017 cm-3 to about 1×1020cm-3; ¶ 20,33).

Chen’962 teaches a lower temperature LT AlN layer 104a and a high temperature HT AlN layer 104b in direct contact at an interface (see FIG. 3A). Chen’962 does not specify or show the interface comprises a plurality of peaks and valleys. 
However, Chen’225 teaches (e.g. FIGs. 1-2) a semiconductor device comprising a LT AlN layer 104 and a HT AlN layer 106 having a saw toothed interface 204 due to low T grown layer 104 having “an upper surface that exhibits a series of peaks and valleys” (¶ 13-14). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that Chen’962’s low temperature AlN layer 104a is formed with an upper surface having a plurality of peaks and valleys due to the effects of the low temperature growth as taught by Chen’225 and as acknowledge by applicant’s own disclosure (see ¶ 19 of published application).

Chen’962 teaches the support substrate 102 for the HMET is a silicon substrate (¶ 16). Chen’962 does not explicitly disclose a resistance of the substrate is greater than about 1.8 kilo-ohms/centimeter (kΩ/cm).
However, Roberts discloses (e.g. FIGs. 1-2) forming a HEMT on a silicon substrate 110, wherein a resistance of the substrate is greater than or equal to about 104 Ohms-cm or greater or equal to 105 Ohms-cm (i.e. ≥ 10 kΩ/cm or ≥ 100 kΩ/cm) such that the highly resistive substrate can reduce substrate losses in high frequency HEMT device (¶ 66). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Chen’962’s silicon substrate 102 as a high resistivity substrate, with resistivity ≥ 10 kΩ/cm or ≥ 100 kΩ/cm, as taught by Roberts to reduce substrate losses in HEMT device.

Chen’962 discloses (FIG. 3A) the seed buffer structure 104 is doped with carbon (¶ 20,33) to trap silicon atoms by blocking diffusion of silicon from the substrate (¶ 21). Chen discloses the diffusion routes of silicon is reduced as the “carbon dopants occupy locations in a lattice structure of the seed layer” (¶ 21). Chen’962 further discloses carbon, iron, magnesium, and zinc are all suitable alternative dopants in III-V compound (¶ 23). Applicant’s own disclosure list Mg, C, Fe, Zn as obvious p-type dopants (see ¶ 19,30,49,50).
Furthermore, Ishiguro teaches a HEMT (e.g. FIG. 1) comprising a buffer structure 30 that is doped with impurities including Fe, Mg and C to increase resistance (¶ 40). 
Furthermore, according to Amorim, Mg, as a dopant in AlN, is known to substitute and be present in the Al lattice site of AlN lattice structure (Abstract, page 1 and conclusion paragraph on page 4). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to dope Chen’962’s AlN seed buffer structure 104 using magnesium, in addition or in alternative to carbon as these are all known dopants of the same type in III-V semiconductor compound, and is known to be used in alternative or in combination in a buffer structure as taught by Ishiguro. Furthermore, doping AlN with Mg also has the same known effect of occupying the lattice site in the lattice structure of the AlN similar to that of carbon as described by Chen’962. Thus, doping AlN with Mg instead or in addition C would achieve the same effect of preventing the diffusion of silicon atoms from the silicon substrate as intended by Chen’962.
Absent showing of unexpected result, using known dopants in known semiconductor compound to achieve known effect would be obvious to one having ordinary skill in the art. A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. Pfizer, Inc. v. Apotex, Inc ., 480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007). The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also In re Leshin, 277 F.2d 197, 125 

In re claim 2, Chen’962 discloses wherein the seed buffer structure 104 is doped with carbon dopants (¶ 22, 33). Ishiguro teaches buffer structure doped with Fe, Mg and C (¶ 40). Prior art recognizes C, Mg, Fe, are all suitable equivalence for the same intended purpose of being used as dopants in a buffer layer to adjust resistance as taught by Ishiguro. Adding dopants to prevent diffusion of Si atoms as taught by Chen’965 also results in increased resistivity. These dopants can be used individually or in combination to achieve the same purpose of adjusting the resistivity and/or preventing diffusion of Si atoms as taught by Chen’965, Ishiguro, and Amorim. The choice of dopant material is a result effective variable known in the art. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). See MPEP 2144.06 and 2144.07. 
As such, Mg and Fe may be additionally doped into Chen’962 carbon doped seed layer in view of Ishiguro. Trying out various dopants and combination of dopants of the same type is obvious to one having ordinary skill in the art to achieve optimum resistivity while obtaining device layers with desirable crystalline structure as is well known in the art. The effect of various dopants on the resistivity and crystalline structure varies according to the specific dopants. Thus, one having ordinary skill in the art would be motivated to try out different dopants and different combinations of dopants to obtain desired effects. 

In re claim 6, Chen’962 discloses (e.g. FIG. 1) the heterojunction structure 108/110 comprises a channel layer 108 (GaN, ¶ 25) and a barrier layer 110  (AlGaN, ¶ 26), the barrier layer being polarized such that positive charge are shifted towards a lower surface of the barrier layer (such is the resulting polarization effect of placing a wider band gap AlGaN barrier over GaN channel).

In re claim 8, Chen’962 discloses (e.g. FIG. 1) further comprising: a graded buffer layer 106 overlying the seed buffer structure 104 (¶ 23), and wherein the heterojunction structure 108,110 overlies the graded buffer layer 106. 
Chen’932 does not explicitly disclose an isolation buffer layer overlying the graded buffer layer 106, wherein the isolation buffer layer has a concentration of dopants exceeding about 1×1018 inverse cubic centimeters (cm−3), and wherein the heterojunction structure 108,110 overlies the isolation buffer.
However, Chen’225 discloses a device (FIGs. 1,3,4,13) comprising seed buffer structure 103, graded buffer layer 110, isolation buffer layer 112, and a heterojunction structure 113, wherein the isolation buffer layer 112 is formed between the graded buffer layer 106 and the heterojunction structure 113 (114 and 115,  ¶ 15), and the isolation buffer layer 112 has a concentration of dopants exceeding about 1×1018 cm−3 (>1e19cm-3, ¶ 17) to achieve a resistivity higher than the device layer 114 to limit current leakage between substrate 102 and the device layer 114 (¶ 17). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to additionally provide a heavily doped (e.g. >1e19cm-3) high resistivity isolation buffer layer between Chen’962’s graded buffer layer 106 and device layer 108,110 to further improve device performance by reducing current leakage as taught by Chen’225.

In re claim 37, Chen’962 discloses wherein the seed buffer structure 104 is doped with carbon dopants (¶ 22, 33). Ishiguro teaches buffer structure doped with Fe, Mg and C (¶ 40).

In re claim 38, the combination of Chen’962 and Ishiguro teaches it would be obvious to include magnesium dopants in the seed buffer structure 104 as detailed above. No particular “substrate” has been claimed that would distinguish over an adjacent portion of the Mg doped buffer 104 that can be considered a part of the “substrate”; as such, the Mg dopants extends to within the substrate as claimed. Furthermore, no particular Mg doping concentration in the substrate has been claimed or disclosed that would distinguish over inherent diffusion of Mg dopant from seed buffer structure 104 to abutting substrate 102.

In re claim 39, Chen’962 discloses (e.g. FIG. 1) further comprising: a graded buffer layer 106 contacting a top of the seed buffer structure 104 (¶ 23) and comprising a plurality of grading buffer layers having different lattice constants (¶ 23). 
Chen’932 does not explicitly disclose an isolation buffer layer contacting a top of the graded buffer layer 106 and a bottom of a channel layer 108, wherein the isolation buffer layer comprises additional p-type dopants that cause the isolation buffer layer to have a higher resistance than the channel layer.
However, Chen’225 discloses a device (FIGs. 1,3,4,13) comprising seed buffer structure 103, graded buffer layer 110, isolation buffer layer 112, and a heterojunction structure 113, wherein the isolation buffer layer 112 contacts a top of the graded buffer layer 110 and a bottom of the channel layer 114, wherein the isolation buffer layer 112 comprises additional p-type dopants (doped with carbon, ¶ 15) that cause the isolation buffer layer 112 to have a higher resistance than the channel layer 114 (¶ 17). Chen’225 teaches provision of the doped isolation buffer layer help limit current leakage between substrate 102 and the device layer 114 (¶ 17). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to additionally provide a heavily doped high resistivity isolation buffer layer between Chen’962’s graded buffer layer 106 and device layer 108,110 to further improve device performance by reducing current leakage as taught by Chen’225.


Claims 3 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chen’962, Chen’225, Roberts, Ishiguro and Amorim as applied to claim 1 above, and further in view of Cho et al. KR 10-2014-0120519 A1 (Cho).
In re claim 3, the combination of Chen’962 and Ishiguro teaches it would be obvious to include magnesium dopants in the seed buffer structure 104 as detailed above. Chen’962 does not explicitly show the doping profile of the seed buffer structure 104 to both increases and decreases over a height of the seed buffer structure 104. 
Furthermore, Cho teaches a HEMT (e.g. FIG. 2) comprising a buffer structure 200 that is doped with p-type dopants having a dopant concentration that both increases (e.g. increase to the right in FIGs. 3-4) and decreases (decreases to the left in FIGs. 3-4) over a height of the buffer structure. Alternatively, the dopant concentration in FIGs. 3-4 is considered to increase from P1 to P2 or from P3-P6, and then decrease from P2 or P6 to 0 in the underlying Si substrate that is not doped with the p-type dopants. 
 It is known in the art that gradually decreasing the doping concentration toward the 2DEG heterojunction helps reduce stress and improve crystalline quality of epitaxial film while increasing the resistance of the buffer to prevent power loss. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to dope Che’962’s seed buffer structure 104 to gradually vary the doping concentration such that it both increases and decreases as taught by Cho in order to reduce stress and improve crystalline quality as is known in the art.

In re claim 36, the combination of Chen’962 and Ishiguro teaches it would be obvious to include magnesium dopants in the seed buffer structure 104 as detailed above. Chen’962 does not explicitly disclose the dopant concentration is higher near the substrate than near a top of the seed buffer structure 104.
Cho teaches a HEMT (e.g. FIG. 2) comprising a buffer structure 200 that is doped with p-type dopants to have a graded doping profile with higher dopant concentration near the substrate than a top of the buffer 200 (FIGs. 3 & 4). It is known in the art that gradually decreasing the doping concentration toward the 2DEG heterojunction helps reduce stress and improve crystalline quality of epitaxial film while increasing the resistance of the buffer to prevent power loss. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to dope Che’962’s seed buffer structure 104 to gradually decrease the doping concentration as taught by Cho in order to reduce stress and improve crystalline quality as is known in the art.


Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Chen’962, Chen’225, Roberts, Ishiguro, and Amorim as applied to claim 1, and further in view of Kosaki et al. US 2007/0069239 A1 (Kosaki).
In re claim 31, Chen’962 discloses (e.g. FIG. 3A) wherein the first seed buffer layer 104a is a low temperature AlN layer and the second seed buffer layer 104b is a high temperature AlN layer (¶ 22). Chen’962 does not explicitly disclose the first seed buffer layer (low temperature AlN) is polycrystalline and the second seed buffer layer (high temperature AlN) is monocrystalline. 
However, Kosaki discloses (e.g. FIG. 1) a semiconductor device comprising buffer layers 103,105, wherein the buffer layer formed at low temperature is polycrystalline (¶ 14,16, 21) and the buffer layer formed at high temperature is single crystal (¶ 15, 20). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that Chen’962’s low temperature AlN layer is polycrystalline, while the high temperature AlN layer is monocrystalline due to the effects of the growth temperature as taught by Kosaki and as acknowledge by applicant’s own disclosure (see ¶ 19 of published application). 


Claims 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen’962 in view of Kosaki, Chen’225, Roberts, Ishiguro, Cho, and Amorim.
In re claim 27, Chen’962 discloses (e.g. FIGs. 1-3) a semiconductor device comprising: 
a p-type silicon substrate 102 (¶ 16-17);
a first p-type aluminum nitride (AlN) seed layer 104a (FIG. 3A, ¶ 20-22,30,33) overlying and directly contacting the p-type silicon substrate 102; 
a second p-type AlN seed layer 104b (FIG. 3A, ¶ 20-22,30,33) overlying and directly contacting the first p-type AlN seed layer 104a, wherein the first and second p-type AlN seed layers 104 comprise carbon dopants (¶ 20, ¶ 33), 
a graded aluminum gallium nitride (AlGaN) buffer layer 106 (¶ 23) overlying and directly contacting the second p-type AlN seed layer 104b, wherein a ratio of aluminum to gallium in the graded AlGaN buffer layer 106 increases from top to bottom (¶ 23-24);
an GaN channel layer 108  (¶ 25) overlying the graded AlGaN buffer layer 106, wherein the GaN channel layer 108 comprises a two-dimensional electron gas 112 arranged along a top surface of the GaN channel layer 108; 
an AlGaN barrier layer 110 (¶ 26) overlying and contacting the GaN channel layer 108; and 
a gate electrode 116 and a pair of source/drain electrodes 114 on the AlGaN barrier layer 110,
wherein the first and second p-type AlN seed layers 104a,104b having doping concentrations greater than about 1×1017 cm-3 (e.g. about 2×1017 cm-3 to about 1×1020cm-3; ¶ 20,33).

Chen’962 discloses (e.g. FIG. 3A) the first seed buffer layer 104a is a low temperature AlN layer and the second seed buffer layer 104b is a high temperature AlN layer (¶ 22). Chen’962 does not explicitly disclose the first seed buffer layer (low temperature AlN) comprising a polycrystalline crystal structure and the second seed buffer layer (high temperature AlN) comprising a monocrystalline crystal structure. 
However, Kosaki discloses (e.g. FIG. 1) a semiconductor device comprising buffer layers 103,105, wherein the buffer layer formed at low temperature is polycrystalline (¶ 14,16, 21) and the buffer layer formed at high temperature is single crystal (¶ 15, 20). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that Chen’962’s low temperature AlN layer has a polycrystalline structure, while the high temperature AlN layer has a monocrystalline structure due to the effects of the growth temperature as taught by Kosaki and as acknowledge by applicant’s own disclosure (see ¶ 19 of published application). 

Chen’962 discloses (e.g. FIG. 1) the GaN channel layer 108 overlies the graded AlGaN buffer layer 106. Chen’932 does not explicitly disclose a GaN isolation buffer layer overlying and directly contacting the graded AlGaN buffer layer 106, wherein the GaN isolation buffer layer is doped with additional p-type dopants that cause the GaN isolation buffer layer to have a higher resistance than the GaN channel layer.
However, Chen’225 discloses a device (FIG. 1) comprising seed buffer structure 103, graded buffer layer 110, isolation buffer layer 112, and a channel layer 114, wherein the isolation buffer layer 112 is overlying and directly contacting the graded buffer layer 106, and the isolation buffer layer 112 comprises additional p-type dopants (doped with carbon, ¶ 15) that cause the isolation buffer layer 112 to have a higher resistance than the channel layer 114 (¶ 17). Chen’225 teaches provision of the doped isolation buffer layer help limit current leakage between substrate 102 and the device layer 114 (¶ 17). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to additionally provide a heavily doped high resistivity isolation buffer layer between Chen’962’s graded buffer layer 106 and device layer 108,110 to further improve device performance by reducing current leakage as taught by Chen’225.

Chen’962 teaches the support substrate 102 for the HMET is a p-type silicon substrate (¶ 16). Chen’962 does not explicitly disclose a resistance of the p-type substrate is greater than about 1.8 kilo-ohms/centimeter (kΩ/cm) such that a two-dimensional hole gas does not form in the p-type silicon substrate.
However, Roberts discloses (e.g. FIGs. 1-2) forming a HEMT on a silicon substrate 110 that comprises p-type dopants (¶ 10,162), wherein a resistance of the substrate is greater than or equal to about 104 Ohms-cm or greater or equal to 105 Ohms-cm (i.e. ≥ 10 kΩ/cm or ≥ 100 kΩ/cm) such that the highly resistive substrate can reduce substrate losses in high frequency HEMT device (¶ 66), and that a two-dimensional hole gas is not formed (region 130 “free” of parasitic channel, ¶ 140). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Chen’962’s p-type silicon substrate 102 as a high resistivity substrate, with resistivity ≥ 10 kΩ/cm or ≥ 100 kΩ/cm, as taught by Roberts to reduce substrate losses in HEMT device.

Chen’962 discloses (FIG. 3A) the seed buffer structure 104 is doped with carbon (¶ 20,33) to trap silicon atoms by blocking diffusion of silicon from the substrate (¶ 21). Chen discloses the diffusion routes of silicon is reduced as the “carbon dopants occupy locations in a lattice structure of the seed layer” (¶ 21). Chen’962 further discloses carbon, iron, magnesium, and zinc are all suitable alternative dopants in III-V compound (¶ 23). Applicant’s own disclosure list Mg, C, Fe, Zn as obvious p-type dopants (see ¶ 19,30,49,50).
Furthermore, Ishiguro teaches a HEMT (e.g. FIG. 1) comprising a buffer structure 30 that is doped with impurities including Fe, Mg and C to increase resistance (¶ 40). 
Furthermore, according to Amorim, Mg, as a dopant in AlN, is known to substitute and be present in the Al lattice site of AlN lattice structure (Abstract, page 1 and conclusion paragraph on page 4). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to dope Chen’962’s AlN seed buffer structure 104 using magnesium, in addition or in alternative to carbon as these are all known dopants of the same type in III-V semiconductor compound, and is known to be used in alternative or in combination in a buffer structure as taught by Ishiguro. Furthermore, doping AlN with Mg also has the same known effect of occupying the lattice site in the lattice structure of the AlN similar to that of carbon as described by Chen’962. Thus, doping AlN with Mg instead or in addition C would achieve the same effect of preventing the diffusion of silicon atoms from the silicon substrate as intended by Chen’962.
Absent showing of unexpected result, using known dopants in known semiconductor compound to achieve known effect would be obvious to one having ordinary skill in the art. A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. Pfizer, Inc. v. Apotex, Inc ., 480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007). The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also In re Leshin, 277 F.2d 197, 125 

The combination of Chen’962, Ishiguro and Amorim teaches it would be obvious to include magnesium dopants in the seed buffer structure 104 as detailed above. Chen’962 does not explicitly show the doping profile of the seed buffer structure 104 to vary over a height of the first and second p-type seed layers 104. No particular variation has been claimed or disclosed that would distinguish over any inherent variations at different doping depths or variation caused by diffusion.
Furthermore, Cho teaches a HEMT (e.g. FIG. 2) comprising a buffer structure 200 that is doped with p-type dopants to have a graded doping profile (FIGs. 3 & 4). It is known in the art that gradually decreasing the doping concentration toward the 2DEG heterojunction helps reduce stress and improve crystalline quality of epitaxial film while increasing the resistance of the buffer to prevent power loss. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to dope Che’962’s seed buffer structure 104 to gradually vary the doping concentration as taught by Cho in order to reduce stress and improve crystalline quality as is known in the art.


In re claim 28, Chen’962 a lower temperature LT AlN layer 104a and a high temperature HT AlN layer 104b in direct contact at an interface (see FIG. 3A). Chen’962 does not specify or show the interface is a saw-toothed interface having a periodic pattern. 
However, Chen’225 teaches (e.g. FIGs. 1-2) a semiconductor device comprising a LT AlN layer 104 and a HT AlN layer 106 having a saw toothed interface 204 due to low T grown layer 104 having “an upper surface that exhibits a series of peaks and valleys, which can be regular” (¶ 13-14). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that Chen’962’s low temperature AlN layer 104a is formed with an upper surface having a plurality of peaks and valleys in a regularly spaced pattern (i.e. periodic pattern), to thereby form a saw-toothed interface having a periodic pattern with the overlying high temperature AlN layer 104b, due to the effects of the low temperature growth of 104a as taught by Chen’225 and as acknowledge by applicant’s own disclosure (see ¶ 19 of published application), 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6, 8, 27, 28, 31 and 36-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,483,386 B2 in view of Chen’225, Roberts, Ishiguro, Kosaki, and Cho. 
Claims 1-2 are taught by claim 14 of U.S. Patent No. 10,483,386 B2 except the source, drain, gate electrodes, the interface of the first seed buffer layer and the second seed buffer layer comprises a plurality of peaks and valleys, a resistance of the substrate, and using magnesium as dopants in the seed buffer. Chen’225 teaches source, drain and gate electrodes (FIGs. 3-4) for applying the current and bias to the HEMT device. Chen’225 further teaches the interface of the seed layer comprising peaks and valley as detailed in §103 rejection of claim 1 above. Roberts teaches a high resistivity substrate to reduce substrate losses as detailed in §103 rejection of claim 1 above. Ishiguro teaches magnesium is one of the common p-type dopants used in buffer structure in addition to carbon and iron as detailed in §103 rejection of claim 1.
Claim 3 reciting the doping concentration is taught by Cho as detailed in §103 rejection of claim 3 above.
Claim 6 reciting a channel layer and a barrier layer having the polarization effect is a result of the heterostructure, wherein the heterojunction materials of the channel layer and barrier layer are obvious in view of Chen’225 teaching taught AlGaN barrier over un-doped GaN (¶ 30).
Claim 8 is taught by Claim 14 of U.S. Patent No. 10,483,386 B2 except the isolation buffer layer which is taught by Chen’225 as detailed in §103 rejection of claim 8 above.
Claim 27 is taught by claim 14 of U.S. Patent No. 10,483,386 B2 except the source, drain, gate electrodes, the crystalline structure of the seed buffer layers, the doped GaN isolation buffer, the materials of the channel layer and barrier layer, a resistance of the substrate, and using magnesium as dopants in the seed buffer. The crystalline structure of the seed buffer layers is taught by Kosaki as detailed in §103 rejection of claim 27 above. The isolation buffer layer is taught by Chen’225 as detailed in §103 rejection of claim 27 above. The materials of the channel layer and barrier layer are obvious in view of Chen’225 teaching taught AlGaN barrier over un-doped GaN (¶ 30). Chen’225 further teaches source, drain and gate electrodes (FIGs. 3-4) for applying the current and bias to the HEMT device. Roberts teaches a high resistivity substrate to reduce substrate losses as detailed in §103 rejection of claim 1 above. Ishiguro teaches magnesium is one of the common p-type dopants used in buffer structure in addition to carbon and iron as detailed in §103 rejection of claim 1.
Claim 28 reciting the periodic saw-toothed interface is taught by Chen’225 teaches the surface topography of the seed layers as detailed in §103 rejection of claim 28 above.
Claim 31 reciting the crystalline structure of the seed buffer layers is taught by Kosaki as detailed in §103 rejection of claim 31 above.
Claim 36 reciting the higher doping concentration near the substrate is taught by Cho as detailed in §103 rejection of claim 36 above.
Claim 37 reciting using magnesium, carbon, and iron as p-type dopants are obvious in view of Ishiguro teaches magnesium, carbon and iron as dopants in buffer structure as detailed in §103 rejection of claim 1.
Claim 38 reciting magnesium dopant extend within the substrate is obvious over inherent dopant diffusion as detailed in §103 rejection of claim 38.
Claim 39 reciting graded buffer layer is taught by claim 14 of U.S. Patent No. 10,483,386 B2. The doped isolation buffer layer is taught by Chen’225 as detailed in §103 rejection of claims 39 and 41 above.

Response to Arguments
Applicant's arguments filed 7/25/2022 have been fully considered but they are not persuasive. 
Regarding the combination of Chen’692 and Ishiguro, Applicant argue Chen’962’s seed layer is specifically doped with carbon to trap silicon atoms and magnesium is not suitable for the intended purpose of carbon dopants (Remark, pages 10-13). 
This is not persuasive. 
Chen’962 teaches the diffusion routes of silicon is reduced as the “carbon dopants occupy locations in a lattice structure of the seed layer” and thus acts to trap silicon atoms (¶ 21). 
As taught by Amorim, Mg, as a dopant in AlN, is known to exhibit the characteristic of occupying the location of the Al lattice site in an AlN lattice structure (Abstract, page 1 and conclusion paragraph on page 4). Therefore, as evidenced by Amorim, Mg would perform the same intended purpose of carbon dopants in AlN. I.e. Mg would occupy the lattice site in the lattice structure of the AlN and thus prevents the diffusion of silicon atoms from the silicon substrate as intended with the use of carbon dopants.
Therefore, as taught by Chen’962 (¶ 23), Ishiguro (¶ 40), and further evidence by Applicant’s own disclosure (¶ 19,30,49,50) and Amorim, it would be obvious to use Mg dopants to achieve the same effect as C dopants in Chen’962’s AlN seed buffer 104.


Furthermore, Applicant argues it would not be obvious to dope the buffer layer with Fe, C and Mg (Remark, pages 13-14). 
This is not persuasive.
Ishiguro teaches buffer structure may be doped with combination of C, Mg and Fe (¶ 40). Prior art recognizes C, Mg, Fe, are all suitable equivalence for the same intended purpose of being used as dopants in a buffer layer to adjust resistance as taught by Ishiguro. Adding dopants to prevent diffusion of Si atoms as taught by Chen’965 also results in increased resistivity. These dopants can be used individually or in combination to achieve the same purpose of adjusting the resistivity and/or preventing diffusion of Si atoms as taught by Chen’965, Ishiguro, and Amorim. The choice of dopant material is a result effective variable known in the art. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). See MPEP 2144.06 and 2144.07. 
As such, Mg and Fe may be additionally doped into Chen’962 carbon doped seed layer in view of Ishiguro. Trying out various dopants and combination of dopants of the same type is obvious to one having ordinary skill in the art to achieve optimum resistivity while obtaining device layers with desirable crystalline structure as is well known in the art. The effect of various dopants on the resistivity and crystalline structure varies according to the specific dopants. Thus, one having ordinary skill in the art would be motivated to try out different dopants and different combinations of dopants to obtain desired effects. 
Furthermore, Applicant’s original disclosure does not provide any evidence of unexpected result or criticality in using one dopant over another, or using them in combination. Applicant’s disclosure broadly describes “p-type dopants may, for example, be or comprise Mg, C, Fe, Zn, or any combination of the foregoing” (¶ 19,30,49). In fact, such disclosure suggests it would be obvious to use the dopants individually or in combination. One having ordinary skill in the art would understood Applicant’s disclosure as implying substitution of one dopant for another or the combination of dopants would be obvious and does not present unexpected result or criticality.  
 
Applicant’s other arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7881.  The examiner can normally be reached on Monday-Friday: 8:30AM-4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571)272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YU CHEN/Primary Examiner, Art Unit 2815